DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1, 6-7, 10 and 11 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “said mixing glass, beer mug or coffee mug” on line 2.  This limitation lacks proper antecedent basis.  That is, “said mixing glass” and “said coffee mug” as recited on line 2 lack proper antecedent basis.  Claim 1 recites the limitation, “the mixing glass” on lines 3, 5 and 11.  This limitation lacks proper antecedent basis.
Claim 1 recites, “the removable cover of said shot glass comprises an integral pull tab extending upwardly toward the rim of said mixing glass or hot beverage mug.”  (see lines 10-11).  It is noted however that the claim newly recites on line 1, “A mixed drink glass, beer mug or hot beverage mug,” thus making the above limitation on lines 10-11 unclear as to whether the pull tab is only required with the mixing glass or hot beverage mug, but not is not required with the beer mug.
Claims 6, 7, 10 and 11 are rejected based on their dependence to claim 1.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al. (DE 202013105815) in view of Oezcan (WO 2004067404), Maatta (US 20100084299), Takata (US 4913307) and Calderaio (US 20180184824).
Regarding claim 1, Zimmermann discloses a mixed drink glass comprising a “shot glass” (see figure 2a, item 2; paragraph 18 where a shot can be dispensed within the container 2; see paragraph 32 of the machine translation) affixed to the bottom of a mixing glass (figure 2a, item 1).
In view of the rejection under 35 U.S.C. 112b, “the mixing glass” has been construed refer to “a mixed drink glass.”  In this regard, Zimmermann can be construed as teaching “the mixed drink glass” is a tumbler.  It is further noted that the container can further be construed as a “rocks glass” “old fashioned glass” or a “pilsner glass”, especially as Zimmerman teaches that the container 1, can be used for holding beer (paragraph 18; see also figures 7-8 which show different shapes for the container).
Zimmermann teaches that the volume of the mixing glass is larger than the volume of the shot glass (see figure 2a and figure 6 and paragraph 18, where the liquid in the container 2 can be a “shot” of a high percentage alcohol and the liquid in the container 1 can be a low percentage alcohol such as beer; see also paragraph 14 where the container 2 has a height less than that of container 1, thus inherently resulting in the mixing glass of Zimmermann having a greater volume than the shot glass ).  
Furthermore, the mixed drink class can also be construed to be “dimensioned to allow room for the addition of both beverage and ice.”  This is seen to be an intended use limitation that the prior art would have been capable of performing.
Zimmerman teaches that the shot glass contains a liquid (see paragraph 18 - “schnapps or a shot”) and the shot glass is provided with a removable cover that can be reattached (see paragraph 9 - “second beverage receptacle is closed by a film…In particular, it is provided that the second opening can be closed reversibly”; paragraph 30, 36; figure 8, paragraph 38 - “detachable or tiltable” - where a tiltable closure is also a removable cover).  The tiltable closure can be construed as being removable, and when repositioned over the central shot glass container, would have been “reattached.”   
Claim 1 differs in specifically reciting that “the removable cover of said shot glass comprises an integral pull tab extending upwardly toward the rim of said mixing glass or hot beverage mug.”
However, Zimmerman already teaches the shot glass being sealed (see paragraph 9; paragraph 30, 36; figure 8, paragraph 38).  While not specific as to a pull tab extending upwardly toward the rim of said mixing glass or hot beverage mug, Oezcan shows a centrally positioned compartment, and where the pull tab that seals the compartment does not contact the outer container sidewalls (see figure 2, item 5, 6).   To modify Zimmerman to use a pull-tab type closure would have been obvious to one having ordinary skill in the art, as an obvious substitution of one type of closure for a liquid for another, recognized for performing a similar function.   As discussed above with respect to Zimmerman, a pull tab closure as taught by Oezcan is also capable of being “reattached.”
Further regarding the limitation of, “a removable cover that can be reattached” and which comprises “an integral pull tab,” it is noted that Maatta teaches a removable cover (see figure 1 and 2, item 2, 3, 9) that comprises a pull tab (figure 1, item 9), and where the cover can be reattached (see at least, the abstract - “enables resealing of the package”; paragraph 28, 31, 41).  Takata also teaches a resealable cover with a tab (figure 2, 5; column 6, lines 43-60), used for packages for foods or liquids (see column 1, lines 18-21).
Zimmerman also desires that the shot glass can be reclosed, as evidenced by the resealable closure (see figure 7, for example as well as paragraph 9).  Maatta’s closure is taught to provide a seal for containers comprising food (paragraph 14), as is Takata’s recloseable cover.  To thus modify Zimmerman and to use a removable cover that also has a tab and which can be reattached would thus have been obvious to one having ordinary skill in the art for the purpose of being able close the shot glass when there was only partial consumption of the contents therein, for instance.
Regarding the limitation of, “wherein the mixed drink glass, beer mug or hot beverage mug is sealed with a removable and refastenable cover,” Zimmermann discloses that the mixing glass is sealed with a removable cover (see paragraph 9; paragraph 30, lines 315-318 and figure 5). While this embodiment uses the same cover for both the drink glass and the shot glass, it is noted that Zimmerman also teaches a separate closure for the shot glass section (see figure 2a, 6, 7, 8).  Zimmerman further suggest that the closure 20 can be used for closing the first and/or second drink receptacle (see paragraph 12; paragraph 30, lines 315-318) and therefore suggests that the closure can be used for closing just the larger drink receptacle.  This would have been desirable especially with Zimmerman’s embodiments that already use a removable cover for the shot glass receptacle (see paragraph 9 and figures 6-8), so as to be able to reclose the larger receptacle which already has a sealed shot glass receptacle.
Nonetheless, Calderaio further suggests that the larger receptacle comprises removable cover (see figure 1, item 30; paragraph 53).  To thus modify Zimmerman and to provide a removable cover for the larger mixed drink glass of Zimmermann, as taught by Calderaio would thus have been obvious to one having ordinary skill in the art, for being able to reclose the container after a mixed drink has been prepared within Zimmermann’s container.
Regarding claim 6, Zimmermann teaches that the mixing glass can have a cover (see figure 5).  Zimmermann also suggests that the cover can be a threaded (see paragraph 35 - “The closure is preferable clipped, screwed or integrally connected to the first and/or the second beverage receptacle.”
Zimmermann discloses screw caps for the shot glass container (1) but is not specific in reciting a “screw cap” for the mixing glass.  
However, it is noted that Calderaio evidences that it has been conventional to use a screw threaded cap (see figure 1, item 30 and paragraph 53) together with a peelable seal (see figure 1, item 28 and paragraph 53).  Therefore, to modify Zimmermann and to use a screw cap as the removable cover for the mixing glass would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design, for the purpose of providing a recloseable closure to the mixing glass. 
Regarding claim 7, Zimmermann discloses that the liquid can comprise ethanol, such as schnapps (see paragraph 18), which has been well known to comprise ethanol.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 7 above, which relies on Zimmerman (DE 202013105815) as the primary reference, in view of Hammerle (US 20100200582).
Regarding claim 10, in view of Zimmermann the combination teaches a mixed drink glass as recited in claim 7 wherein the liquid comprises ethanol.  
Claim 10 differs from the combination in specifically reciting, a kit comprising the mixed drink glass or hot beverage mug and a separate sealed container holding a mixer to be combined with the liquid comprising ethanol.
It is noted however, that Zimmermann teaches that the container can have a pre-portioned sealed second liquid (paragraph 11) and where the first liquid can be provided to the consumer for adding the first liquid to the container 1, (see paragraph 30, lines 322-324 of the machine translation).  This would suggest to one having ordinary skill in the art that a mixer component would have had to have been provided to the user.  
In any event, it is noted that Hammerle further teaches providing sealed containers as a kit for being able to make an alcoholic beverage, by pouring the contents of the sealed container into a receptacle (see paragraph 10, 12-14 and figures 2-3, item 11, 12 and 1; see paragraph 37).  Figures 5-7 of Hammerle teaches two sealed containers, where the contents of one container has been poured into the other container (see paragraphs 39-41).  On paragraph 40, Hammerle teaches one sealed container that contains a liquid comprising ethanol (see paragraph 40, “65 ml spirits”) and a second sealed container comprising a mixer, such as fruit juice.  To thus modify Zimmermann who already teaches that a first liquid can be provided to be added to the container and to thus include Zimmermann’s sealed container with a second separate sealed mixer would have been obvious to one having ordinary skill in the art for providing an easy to assemble drink kit so as to customize and make a mixed beverage on the consumer’s demand.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 7 above, which relies on Zimmerman (DE 202013105815) as the primary reference, in further view of Cook (US 20130213960), Verbeeck (WO 2018203312) and Saha (US 20050263006).
Regarding claim 11, and the limitation of “a hot beverage mug”, Zimmerman teaches that the shape of the container can vary (see paragraph 13), but the claim differs from the combination applied to claim 7 in specifically reciting that the container is a hot beverage mug.
Cook teaches containers similar to Zimmerman in that Cook also has a larger first receptacle, with a smaller second receptacle inserted therein, and where the smaller second receptacle can be used for holding a “shot” (see at least, the abstract, “shot glass” and paragraph 2).  Cook also teaches that the container can be a container such as a pint glass, but can also be a mug (see paragraph 20).  The concept of Cook is analogous to that of Zimmerman.  Additionally, Verbeeck has only been relied on as further evidence of mugs, used for both hot and cold beverages (see page 1, lines 4-5).  Zimmerman already teaches that the drink glass can be used for making coffee based beverages (see paragraph 2 and 30).  
Therefore, to modify the combination in view of Cook and Verbeeck’s teachings and to use a “mug” type container would have been obvious to one having ordinary skill in the art, based on the particular conventional type of container used for holding the “shot glass” container therein. 
 Further regarding claim 11, Zimmermann teaches that various types of beverages can be mixed together and also discusses coffee (see paragraph 30, lines 321 - where the shot glass container would have condensed milk to be combined with coffee).
Claim 11 differs from the above combination in specifically reciting a kit further comprising a package containing instant, ground or whole bean coffee to be brewed and then combined with the liquid comprising ethanol.
It is noted however, that Saha teaches a kit that includes a package that can be used to brew a beverage such as coffee (see figure 12, item 135; paragraph 93; figure 15, item 167; paragraph 98; figure 18, item 269) that is then dispensed into a cup (figure 18, item 273), where the bag can have coffee grounds (see at least, paragraph 90, 98).  Saha also teaches a kit that includes the various components used to make a hot beverage, including creamer and condiments (see figure 5 and paragraphs 86-87).  Saha also teaches a dispenser portion of the brewing/stirring device can also include a dispensing portion (see for example, figure 12, item 137) that can include additional flavorings such as milk, and alcohol to create a drink, where the dispenser is useful for creating hot and cold drinks (see paragraph 95, 107).  Because Zimmerman also teaches making coffee based mixed beverages, to thus modify Zimmerman and provide a kit that includes a package used to brew coffee which can then be combined with the ethanol would have been obvious to one having ordinary skill in the art, for the purpose of making a coffee based alcoholic beverage.

Response to Arguments
On pages 3-4 of the response, Applicant urges that the combination does not teach or suggest that the mixing glass or mug is dimensioned to allow the addition of both a beverage and ice and where the mixing glass or mug has a removable cover.  Applicant also urges that the combination of claimed features makes it possible to sell an empty product for filling by caterers and consumer in a desirable glass to which ice and a mixer can be combined with the shot glass contents.
Thus urging is not seen to be sufficient to overcome the rejection.  It is noted that the mixing glass of Zimmerman is seen to be capable of allowing the addition of some type and amount of beverage as well as some size and quantity of ice.  This is seen to be an intended use that the prior art would have been capable of performing.   
Regarding the container being empty, it is noted that this argument is not commensurate in scope with the claims.  
Regarding the mixed drink glass, beer mug or hot beverage mug being sealed with a removable and refastenable cover, it is noted that Zimmermann already teaches a separate closure for the shot glass (see figures 2a, 6, 7 and 8) and Zimmermann evidences in figure 5 that the mixing glass can also have some form of cover.  Calderaio evidences other types of covers for a mixing glass into which a mixed drink can be made.  Therefore, it would have been obvious to modify Zimmermann and to provide a second cover for the mixing glass that is separate from the shot glass cover as a known expedient for sealing the larger mixing glass.
The remainder of Applicant’s remarks on page 4 reiterate those presented above.
These urgings are not seen to be sufficient for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792